     Case 1:17-cv-12301-NMG Document 584 Filed 04/21/21 Page 1 of 8



                   United States District Court
                       District of Massachusetts


                                   )
Woods Hole Oceanographic           )
Institution,                       )
                                   )
          Plaintiff,               )
                                   )
          v.                       )     Civil Action No.
                                   )     17-12301-NMG
ATS Specialized, Inc., et al.,     )
                                   )
          Defendants.              )
                                   )



                          MEMORANDUM & ORDER

GORTON, J.

     This case arises from the substantial damage done to an

experimental, deep sea submarine during the initial stages of

its transport between Woods Hole, Massachusetts and Australia.

Plaintiff Woods Hole Oceanographic Institution (“WHOI” or

“plaintiff”), the owner of the submarine, brings suit sounding

in contract and tort against multiple defendants involved in the

transportation of the submarine.

     In January, 2021, this Court allowed the motion of

defendant Service Tire Truck Center, Inc. (“STTC”) for summary

judgment, having found that there is no evidence in the record

of any causal connection between damage to the submarine and a

tire change performed by STTC.     Pending before this Court is,

                                 - 1 -
       Case 1:17-cv-12301-NMG Document 584 Filed 04/21/21 Page 2 of 8



inter alia, the motion by STTC for separate and final judgment.

For the reasons that follow that motion will be allowed.

  I.     Background

       Although the facts of this case have been extensively

recited in prior Orders of this Court and Reports and

Recommendations of Magistrate Judge Jennifer C. Boal, see, e.g.,

Docket Nos. 91, 238, 239 & 420, relevant here is the following:

       In or before 2015, WHOI and the Australian National

Maritime Museum (“the Museum”) executed an agreement whereby

WHOI was to loan its submarine to the Museum for two years.

According to WHOI, the agreement provided that the Museum was

responsible for arranging transportation of the vessel.           The

Museum contends that it retained Ridgeway International

Australia Limited (“Ridgeway Australia”) to supervise that

transportation and Ridgeway Australia subsequently retained its

related corporation, Ridgeway International USA, Inc. (“Ridgeway

USA”), to coordinate and oversee it.        Ridgeway USA, in-turn,

hired ATS Specialized (“ATS”) to physically transport the

submarine to Baltimore, Maryland via a tractor-trailer (“the

Truck”).

       Prior to the transport, the Truck was inspected and

serviced by TravelCenters of America (“TCA”).         WHOI alleges that

TCA certified that the vehicle was safe and appropriate for

transporting the unique cargo.       Thereafter, ATS took possession

                                   - 2 -
        Case 1:17-cv-12301-NMG Document 584 Filed 04/21/21 Page 3 of 8



of the submarine, loaded it onto the Truck and began the trip to

Baltimore.

     After approximately one hour on the road, the Truck

experienced a single tire blow-out on its front axle.            STTC was

called to service the flat tire and sent one of its mechanics to

do the job.     At the scene, the tire technician removed the flat

tire, cleaned and inspected the exterior of the front-axle brake

drum for clogs and cracks per usual and affixed the replacement

tire.    He testified at his deposition that he did not inspect

the interior of any brake systems or the rear tires because

“that’s a mechanical job”.

     The Truck was then parked overnight at a TCA facility in

Rhode Island.     Just after the Truck departed the next day,

however, the left, rear wheel well of the Truck caught fire.

The fire spread to the submarine and caused significant damage

to it.

          A. Procedural History

     In November, 2017, WHOI brought this action against the

Museum, Ridgeway USA, TCA, STTC and other defendants alleging,

inter alia, breach of contract, breach of bailment obligations,

negligence and liability under the Carmack Amendment, 49 U.S.C.

§ 14706.    With respect to STTC, WHOI asserts a single count for

negligence, contending that STTC had a duty to inspect, service

and repair the Truck which duty it breached by

                                    - 3 -
     Case 1:17-cv-12301-NMG Document 584 Filed 04/21/21 Page 4 of 8



     implicitly or explicitly certify[ying] and declar[ing] that
     the Truck was safe and appropriate for the transport of
     cargo [when it was not].

That conduct, according to WHOI, proximately caused the fire

and, thus, the damage to the submarine.

     Multiple answers, counter-claims, cross-claims and third-

party claims have been filed in this case.       In general, all

responding parties deny the allegations against them and assert

numerous affirmative defenses.     Relevant here, in April, 2019,

the Museum filed its first amended answer to the complaint.           It

also cross-claimed and counter-claimed seeking, inter alia,

indemnity and contribution against WHOI and all co-defendants,

including the STTC.

     In July, 2020, WHOI produced a written expert report from

SEA Investigations which disclosed the opinions of two experts:

its liability, cause and origin expert, Aaron Redsicker, and its

trucking and mechanic expert, Ashley Dunn.       They are of the

collective opinion that the fire originated at the rear of the

Truck and attribute the cause of the fire to an air leak in the

left rear-axle brake chamber.     The experts are unsure when the

condition causing the fire arose but they conclude that the

front-axle brake system, the outside of which STTC’s tire

technician cursorily inspected and cleaned, functions separately

from the rear axle system and, therefore, “can be ruled out as

the source of the [fire]”.    WHOI alleges that the tire

                                 - 4 -
      Case 1:17-cv-12301-NMG Document 584 Filed 04/21/21 Page 5 of 8



technician thereafter “certified and declared that the Truck was

appropriate for transport of the Submersible” and provided an

invoice with the handwritten notation: “cleaned, inspected,

oiled, torqued”.

      In August, 2020, STTC moved for summary judgment as to all

counts against it, asserting that there is no evidence in the

record that its employee was negligent or played any causal role

with respect to the fire.     This Court allowed the motion in

January, 2021, thereby dismissing all claims, cross-claims and

counterclaims asserted against STTC.       STTC now moves for a

separate and final judgment.      Plaintiffs, but not the Museum,

oppose that motion.

VI.   Motion for Separate and Final Judgment

        A. Legal Standard

      Rule 54(b) of the Federal Rules of Civil Procedure permits

a district court, in a multi-claim action, to direct entry of a

final judgment “as to one or more, but fewer than all” of the

claims if it “expressly determines that there is no just reason

for delay”.   Under that Rule, the Court is required to set forth

reasons why judgment should be entered as to some but not all

claims. See Quinn v. City of Boston, 325 F.3d 18, 26 (1st Cir.

2003) (“[I]f a district court wishes to enter a partial final

judgment on the ground that there is no just reason for delay,

it should not only make the explicit determination but should

                                  - 5 -
     Case 1:17-cv-12301-NMG Document 584 Filed 04/21/21 Page 6 of 8



also make specific findings and set forth its reasoning.”);

Spiegel v. Trustees of Tufts College, 843 F.2d 38, 43 (1st Cir.

1988).

     Factors to be considered include:

     (1) whether the disputed ruling is final; (2) whether the
     disputed ruling raises legal or factual issues that overlap
     with any claims that remain pending in the district court;
     and (3) how the equities and efficiencies of piecemeal
     review would compare to those in a single proceeding.

Britton v. Maloney, 196 F.3d 24, 27 n.2 (1st Cir. 1999).

         B. Application

     Although the Court recognizes the prudential policy against

“piecemeal” litigation, Gonzalez Figueroa v. J.C. Penny Puerto

Rico, Inc., 568 F.3d 313, 318 n.3 (1st Cir. 2009), each of the

above factors supports the entry of final judgment for STTC on

plaintiffs’ claims against it.

     First, the Court entered summary judgment on all of claims

against STTC by WHOI and the Museum.      No other claims, cross-

claims or counterclaims remain for adjudication against STTC.

Accordingly, all claims against it have been completely disposed

of and the summary judgment order is a final judgment because it

“provides an ultimate disposition on a cognizable claim for

relief.” Boston Prop. Exch. Transfer Co. v. Iantosca, 720 F.3d

1, 7 (1st Cir. 2013) (internal quotations and citations

omitted).



                                 - 6 -
     Case 1:17-cv-12301-NMG Document 584 Filed 04/21/21 Page 7 of 8



     Second, there is negligible overlap between the issues

dealt with on STTC’s motion for summary judgment and those that

remain pending in this Court.     Summary judgment was entered in

favor of STTC based upon a finding by this Court that there is

no evidence, expert or otherwise, in the record to suggest that

STTC played any causal role as to the fire.       The remaining

claims, cross-claims, counterclaims and third-party claims for

breach of contract, breach of bailment obligations, negligence,

Carmack Amendment, 49 U.S.C. § 14706, indemnity and

contribution, therefore, are asserted against entities other

than (and stem from conduct and/or duties unrelated to) STTC.

“Such a lack of overlap strongly supports the finding of no just

reason for delay.” Quinn, 325 F.3d at 27.

     Finally, entry of final judgment in favor of STTC is in the

interest of equity and fairness.     This case has been pending

before this Court for more than three years during which time no

expert opinion has emerged to implicate STTC.       Delaying entry of

final judgment on all claims against STTC would, therefore,

prejudice that defendant by requiring it to spend more time and

money unnecessarily.   Accordingly, this Court finds that there

is no just reason for delay in entering a judgment in favor of

STTC pursuant to Fed. R. Civ. P. 54(b).




                                 - 7 -
     Case 1:17-cv-12301-NMG Document 584 Filed 04/21/21 Page 8 of 8



                                 ORDER

     For the foregoing reasons, the motion by the Service Tire

Truck Center (“STTC”) for separate and final judgment (Docket

No. 463) is ALLOWED.


So ordered.


                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge

Dated April 21, 2021




                                 - 8 -
